      Case 2:17-cv-00376-NR-LPL Document 30 Filed 05/14/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MAURICE M. PRICE                         )
                                         )
             Petitioner,                 ) 2:17-cv-376
                                         )
      vs.                                )
                                         )
                                         )
THE PENNSYLVANIA BOARD OF                )
PROBATION AND PAROLE,                    )
                                         )
             Respondent.                 )
                           MEMORANDUM ORDER
      Currently pending before the Court is an Amended Petition for Writ of
Habeas Corpus filed by Maurice M. Price. [ECF 15]. The Amended Petition
was referred to United States Magistrate Judge Lisa Pupo Lenihan for
pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C.
§ 636(b)(1), and Rule 72 of the Local Rules for Magistrate Judges.
      On April 13, 2020, Magistrate Judge Lenihan entered a Report and
Recommendation, recommending that the Amended Petition be denied and
that a certificate of appealability also be denied. [ECF 28]. That Report and
Recommendation was served on Mr. Price at both his address of record and
the prison where the Pennsylvania Department of Corrections’ inmate locator
reflects that he is currently confined. [ECF 28; ECF 29]. Mr. Price was also
informed that the deadline for filing objections to the Report and
Recommendation was April 30, 2020.            [Id.].   As of today, however, no
objections have been filed.
      Upon independent review of the Amended Petition and the record, and
upon considerations of Magistrate Judge Lenihan’s well-reasoned Report and
Recommendation, the Court finds no clear error on the face of the record, and
therefore enters the following order:
                                        -1-
      Case 2:17-cv-00376-NR-LPL Document 30 Filed 05/14/20 Page 2 of 2




      AND NOW, this 14th day of May, 2020, it is ORDERED that the
Report and Recommendation [ECF 28] is adopted as the Opinion of the
Court.
      IT IS FURTHER ORDERED that the Amended Petition for Writ of
Habeas Corpus [ECF 15] is DENIED and that no certificate of appealability
shall issue;
      IT IS FURTHER ORDERED that, upon entry of final judgment by
the Court, the Clerk of Court mark this case CLOSED.
      AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of
the Federal Rules of Appellate Procedure, Mr. Price has thirty (30) days to
file a notice of appeal as provided by Rule 3 of the Federal Rules of Appellate
Procedure.
                                                BY THE COURT:


                                                /s/ J. Nicholas Ranjan
                                                United States District Judge

cc:   Maurice M. Price
      FM-3675
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370

      Maurice M. Price
      NY-2168
      SCI Phoenix
      1200 Mokychic Dr.
      Collegeville, PA 19426

      Counsel of record
      (Via CM/ECF electronic mail)



                                     -2-
